DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixator mechanism;” “pressure and flow control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 states “and optionally, at least one cap.” This makes the claim indefinite because its unclear what limitation such language places on the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingalhalikar et al. (US Pub 2018/0110543).
With respect to claim 1, Ingalhalikar discloses a gradually expanding limb reconstruction system (see figure 8 below) comprising: a. at least one fixator mechanism (screws in figure 9 and can be other elements as disclosed in paragraph 43); and b. at least one distractor mechanism (fig 8); said system being characterized in that said distractor mechanism  is a self-driven (title, “Self-actuating”) growing rod system  comprising: at least one cylindrical static rod (fig 8, 2) with an internal bore (see fig 8 below) comprising a first static end (see fig 8 below) and a second static end (See fig 8 below); at least one piston rod (fig 8, 6), coaxially coupled (fig 8) with said static rod and comprising a first piston end (see fig 8 below) and a second piston end (see fig 8 below); wherein said second piston end (see fig 8 below) is disposed within the internal bore of said static rod  and configured to distract longitudinally out of the static rod (fig 8); at least one fluid receptacle component (see fig 8 below space in the inner bore sealed by seals);  at least one fluid source (fig 8, 12f) configured to hold at least one sterile biocompatible fluid (paragraph 56) at a pre-determined pressure (paragraph 56); and at least one pressure and flow control (paragraph 62, fluid transfer channel has valves) unit  configured to release metered doses of the sterile biocompatible fluid from the fluid source (paragraph 62) to the fluid receptacle component via at least one fluid transfer port (fig 8, 14). With respect to claim 2, Ingalhalikar discloses wherein said fixator mechanism is at least one selected from the group consisting of screw(s), wire(s), hook(s), band(s), connector(s), plate(s), staple(s) and nail(s) (paragraph 43). With respect to claim 4, Ingalhalikar discloses wherein said fluid receptacle component is the area inside the inner bore of the static rod (fig 8), being characterized by the presence of at least one dynamic seal (fig 8 12b, paragraph 64) at the point of contact of said second piston end of said piston rod and the internal bore of said static rod and at least one cap (fig 8, 18) at said second static end of said static rod. With respect to claim 5, Ingalhalikar discloses wherein said fluid source (510) is at least one selected from the group consisting of a permanently integrated pressure compensating device (fig 8, 12f) and a detachable pressure compensating device. With respect to claim 6, Ingalhalikar discloses wherein said sterile biocompatible fluid is at least one selected from the group consisting of water, deionized water, saline solution and gas, wherein said gas is at least one selected from the group consisting of carbon dioxide, argon and nitrogen (paragraph 46, “the group consisting of water, deionized water, saline solution or any other suitable fluid for in vivo clinical applications”) With respect to claim 7, Ingalhalikar discloses wherein said pressure and flow control unit is at least one selected from the group consisting of solenoid valve, aperture controlling valve and flow controlling valve (paragraph 63). With respect to claim 8, Ingalhalikar discloses wherein said fluid transfer port is configured to transfer the sterile biocompatible fluid from the pressure and flow control unit to the fluid receptacle component (see fig 8 below). With respect to claim 10, Ingalhalikar discloses wherein the components are manufactured from biocompatible materials (paragraph 65).

    PNG
    media_image1.png
    509
    513
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingalhalikar et al. (US pub 2018/0110543) in view of Zacouto et al. (US pub 2002/0151978).
With respect to claim 3, Ingalhalikar discloses a cap (fig 8, 18), Ingalhalikar discloses the claimed invention except for wherein said fluid receptacle component is the area inside the inner bore of the static rod, being characterized by the presence of at least one flexible, inflatable, collapsible element selected from the group consisting of metal bellows, polymeric bellows, polymeric balloon, polymeric tube, affixed to said second piston end of said piston rod at a first end  and connected to said fluid transfer port  at a second end. 
Zacouto discloses a fluid receptacle component is the area inside the inner bore of the static rod (fig 64, 51’), being characterized by the presence of at least one flexible, inflatable, collapsible element (fig 64, 57’) selected from the group consisting of metal bellows (paragraph 410, metal bellows), polymeric bellows, polymeric balloon, polymeric tube, affixed to said second piston end (end of 59’) of said piston rod (fig 64, 59’) at a first end  and connected to said fluid transfer port (fig 64, 63’ at a second end to be hermetically sealed and in which a vacuum has been established, the stiffness of this bellows, however, being sufficient to ensure that it tends spontaneously to deploy and increase in volume even when it is surrounded by the high pressure (paragraph 410).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ingalhalikar to include wherein the fluid receptacle component is the area inside the inner bore of the static rod, being characterized by the presence of at least one flexible, inflatable, collapsible element selected from the group consisting of metal bellows, polymeric bellows, polymeric balloon, polymeric tube, affixed to said second piston end of said piston rod at a first end  and connected to said fluid transfer port  at a second end in view of Zacouto in order to be hermetically sealed and in which a vacuum has been established, the stiffness of this bellows, however, being sufficient to ensure that it tends spontaneously to deploy and increase in volume even when it is surrounded by the high pressure.
With respect to claim 9, Ingalhalikar discloses the claimed invention except for at least one jacket component to hold together the components of the present system.
Zacouto discloses at least one jacket component (Fig 64, 68’) to hold together the components of the present system to be impermeable and seal the components (paragraph 411).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ingalhalikar to include at least one jacket component to hold together the components of the present system in view of Zacouto in order to be impermeable and seal the components

    PNG
    media_image2.png
    684
    404
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190328425 A1 discloses a distractor mechanism with a static rod a piston rod, fluid source and flow control unit
US 10271885 B2 discloses a distractor mechanism with a static rod a piston rod and jacket
US 20170071632 A1 discloses a distractor mechanism with a static rod a piston rod, fluid source and an external fixator device
US 20160199101 A1 discloses a distractor mechanism with a static rod a piston rod, fluid source
US 20090306717 A1 discloses a distractor mechanism with a static rod a piston rod, fluid source and flow control unit
US 6106525 A discloses a distractor mechanism with a static rod a piston rod, fluid source and flow control unit
US 5466261 A discloses a distractor mechanism with a static rod a piston rod, fluid source and flow control unit
US 5350379 A discloses a distractor mechanism with a static rod a piston rod, fluid source and flow control unit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773